Name: Commission Regulation (EEC) No 1916/92 of 10 July 1992 fixing the average yields of olives and olive oil over the last four marketing years (1987/88 to 1990/91) for Italy
 Type: Regulation
 Subject Matter: plant product;  regions and regional policy;  Europe;  processed agricultural produce;  farming systems
 Date Published: nan

 No L 192/42 Official Journal of the European Communities 11 . 7 . 92 COMMISSION REGULATION (EEC) No 1916/92 of 10 July 1992 fixing the average yields of olives and olive oil over the last four marketing years (1987/88 to 1990/91) for Italy Whereas these yields should be fixed by homogeneous production zone as defined in Commission Regulation (EEC) No 2341 /90 0, as amended by Regulation (EEC) No 3516/90 (6), except as regards municipalities which have yields different from those of the zones to which they belong ; Whereas the mesures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 356/92 (2), Having regard to Council Regulation (EEC) No 2261 /84 of 17 July 1984 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organizations (3), as last amended by Regulation (EEC) No 3500/90 (4), and in particular Article 19 thereof, Whereas, for the purpose of granting production aid to olive growers who produce less than 500 kilograms of olive oil , Article 17a of Regulation (EEC) No 2261 /84 provides that before 1 December in respect of the current marketing year the Commission is to determine the average olive yields and oil yields over the four previous marketing years ; Whereas figures provided by Italy, now available and veri ­ fiable, allow these average yields to be set for that Member State also : HAS ADOPTED THIS REGULATION : Article 1 The average yields of olives and olive oil for Italy over the last four marketing years (1987/88 to 1990/91 ) shall be as specified in the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 39, 15. 2 . 1992, p. 1 . O OJ No L 208, 3. 8 . 1984, p. 3 . O OJ No L 338 , 5. 12. 1990, p . 3 . O OJ No L 214, 10 . 8 . 1990, p . 1 . (6) OJ No L 340, 6. 12. 1990, p . 13 . 11 . 7. 92 Official Journal of the European Communities No L 192/43 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO Rendimiento medio en aceitunas y en aceite de oliva durante las campanas de 1987/88 a 1990/91 Gennemsnitsudbytter i oliven og olie i produktionsÃ ¥rene 1987/1988 til 1990/1991 Durchschnittsertrag an Oliven und Ã l in den Wirtschaftsjahren 1987/1988 bis 1990/1991 Ã Ã ­Ã Ã · Ã ±ÃÃ Ã ´Ã ¿Ã Ã · Ã Ã µ Ã µÃ »Ã ¹Ã ­Ã  Ã ºÃ ±Ã ¹ Ã Ã µ Ã µÃ »Ã ±Ã ¹Ã Ã »Ã ±Ã ´Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã · Ã ´Ã ¹Ã ¬Ã Ã ºÃ µÃ ¹Ã ± Ã Ã Ã ½ ÃÃ µÃ Ã ¹Ã Ã ´Ã Ã ½ Ã µÃ ¼ÃÃ ¿Ã Ã ¯Ã ±Ã  1987/88 Ã ­Ã Ã  1990/91 Average yields of olives and olive oil in the 1987/88 to 1990/91 marketing years Rendements moyens en olives et en huile au cours des campagnes 1987/1988 Ã 1990/1991 Rese medie d'olive e di olio d'oliva nel corso delle campagne dal 1987/1988 al 1990/1991 Gemiddeld rendement aan olijven en olijfolie tijdens de verkoopseizoenen van 1987/1988 tot en met 1990/1991 Rendimento mÃ ©dio em azeitonas e em Ã ³leo durante as campanhas de 1987/1988 a 1990/1991 ( 1 ) (2) (3) (4) Ayuntamientos / Provincia Zona kg aceitunas/Ã ¡rbol kg aceite/100 kg aceitunas Kommune / Provins Zone kg oliven/trÃ ¦ kg olie/ 100 kg oliven Gemeinde / Provinz Zone kg Oliven/Baum kg Ã I/100 kg Oliven Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ± / Ã ÃÃ ±Ã Ã Ã ¯Ã ± Ã Ã Ã ½Ã · kg Ã µÃ »Ã ±Ã ¹Ã ¿Ã ºÃ ¬Ã ÃÃ ¿Ã /Ã ´Ã ­Ã ½Ã ´Ã Ã ¿ kg Ã µÃ »Ã ±Ã ¹Ã ¿Ã »Ã ¬Ã ´Ã ¿Ã / 1 00 kg Ã µÃ »Ã ±Ã ¹Ã ¿Ã ºÃ ¬Ã ÃÃ ¿Ã Commune / Province Zone Olives kg/tree Oil kg/ 1 00 kg olives Communes / Province Zone kg olives/arbre kg huile/100 kg olives Comune / Provincia Zona kg olive/albero kg olio/ 1 00 kg olive Gemeenten / Provincie Zone kg olijven/boom kg olie/ 1 00 kg olijven MunicÃ ­pios / Provincia Zona kg azeitonas/Ã ¡rvore kg azeite/ 1 00 kg azeitonas ( 1 ) (2) (3) (4) ( 1 ) (2) (3) (4) AGRIGENTO ASCOLI PICENO 1 12,80 20,50 j 13 5o 18 80 1 71 00 20 80 ' APPIGNANO DEL TRONTO 1 11,50 19,00 ANCONA 2 10,30 19,30 1 9,00 19,30 , ., , n -. « AVELLINO 2 13,00 19,30 1 8,50 17,50 ANCONA 2 13,30 19,30 CAMERANO 2 13,30 19,30 2 11,00 18,50 CAMERATA PICENA 2 13,30 19,30 3 16,30 18,30 CASTEL COLONNA 2 13,30 19,30 4 15&gt;30 19&gt;30 CHIARAVALLE00 2 13 30 19 30 SANTANGELO ALL'ESCA 4 14,00 19,30 FALCONARA MARITTIMA 2 13^0 19^30 BARI LORETO 2 13,30 19,30 MONTE SAN VITO 2 13,30 19,30 1 43,30 20'50 MONTEMARCIANO 2 13,30 19,30 2 27,00 19,80 MONTERADO 2 13,30 19,30 MOLA DI BARI 2 25,50 19,50 NUMANA 2 13,30 19,30 BARLETTA 2 27,30 19,50 OFFAGNA 2 13,30 19,30 3 20,50 18,80 OSIMÃ  2 13,30 19,30 MOLFETTA 3 19,00 18,50 RIPE 2 13,30 19,30 CORATO 3 21,50 19,30 SENIGALLIA 2 13,30 19,30 CONVERSANO 3 21,80 19,30 SIROLO 2 13,30 19,30 PALO DEL COLLE 3 22,50 19,00 BISCEGLIE 3 22,80 19,00 AKEZZU BITONTO 3 24,30 19,30 1 11,00 20,00 CANOSA DI PUGLIA 3 24,30 19,30 2 7,50 19,30 TRANI 3 24,30 19,30 No L 192/44 ­ Official Journal of the European Communities 11 . 7 . 92 ( 1 ) (2) (3) (4) ( 1 ) (2) (3) (4) , 4 19,00 19,00 4 5,30 16,00 CELLAMARE 4 17,50 18,50 GARDONE VAL TROMPIA 4 6,80 16,00 MODUGNO 4 18,50 18,50 5 1050 1750 CASTELLANA GROTTE 4 19,30 18,80 LIMONE SUL GARDA 5 9,30 17,80 SANNICANDRO DI BARI 4 19,50 18,80 CASAMASSIMA 4 20,50 18,80 BRINDISI VALENZANO 4 21,30 19,30 TERLIZZI 4 22,30 19,50 1 Z1,Ã Ã ACQUAVIVA DELLE FONTI 4 22,80 19,00 2 41,30 18,00 - 12,00 18,80 SAN VITO DEI NORMANNI 2 42,50 19,50RUTIGLIANO Ã  sin SAN PIETRO VERNOTICO 2 44,30 19,00 SAMMICHELE DI BARI 5 1630 1 Ã ´',50 CAROVIGNO OSTUNI 2 47 00 20 50TURI 5 17,30 18,80 OSTUNI 2 47,00 20,50 ADELFIA 5 18,30 18,80 3 38,30 17,50 TÃ RÃÃ ¤Ã ¤Ã  5 18,80 19,00 SAN PANCRAZIO SALENTINO 3 38,30 17,80 RUVO DI PUGLIA 5 20,00 19,30 CEGLIE MESSAPICO 3 40,80 18,50 BINETTO 5 21,00 19,30 BRINDISI 3 41,50 18,00 GRUMO APPULA 5 21,00 19,30 ORIA 3 41,80 18,50 ¿; 11 «1 18 80 TORCHIAROLO 3 42,50 19,00 PUTIGNANO 6 12,30 19 ¡00 TORRE SANTA SUSANNA 3 43'00 19'00 LOCOROTONDO 6 13,00 18,80 4 36,30 17,50 CASSANO DELLE MURGE 6 16,30 18,80 FRANCAVILLA FONTANA 4 37,30 18,00 7 1U0 18,50 ERCHIE 4 40 ·50 19'00 5 24,00 19,00 BENEVENTO SAN MICHELE SALENTINO . 5 34,80 18,00 VILLA CASTELLI 5 36'00 18,80 1 18,00 18,00 LATIANO 5 36,30 17,00 AMOROSI 1 17,00 18,30 *RPAIA 1 17,00 18,30 CAGLIARI *RPAISE ' 1 17'00 18'3 ° 1 21 80 18 00CALVI 1 17,00 18,30 1 ZI '8U 1Ã ²,Ã Ã CAMPOLI DEL MONTE TABURNO 1 17,00 18,30 ! 00 00 !! 00 CASTELPOTO 1 17,00 18,30 VILLAPERUCCIO 1 17,00 18,00 CUSANO MUTRI 1 17,00 18,30 2 17,00 18,00 DUGENTA 1 17,00 18,30 3 H80 i 8 ,00 LIMATOLA 1 17,00 18,30 12,80 ignnPADIJII 1 17 00 18 30 12,80 18,00ilFTRAROIA 1 1700 18 30 GUAMAGGIORE 4 13,80 18,00PIETRAROJA PUBLIANELLO Ã ¯ S ¡8.M VILLAMASSARGIA 4 B,80 18,00 SAN GIORGIO DEL SANNIO 1 17,00 18,30 CAI TANISSFTTASAN MARTINO SANNITA 1 17,00 18,30 CALTANISSETTA 5AN NAZZARO 1 17,00 18,30 * 17&gt;30 20,00 SAN NICOLA MANFREDI 1 17,00 18,30 SANTANGELO A CUPOLO 1 17,00 18,30 CAMPOBASSO SANTARCANGELO TRIMONTE 1 17,00 18,30 1 21,30 18,50 TELESE 1 1 7,00 1 8,30 2 1 8 80 1 9 00 2 15,50 20,30 3 14,39 18,80 CASALDUNI 2 15,00 20,00 BOLINARA 2 15,00 20,00 CASERTA SANTA CROCE DEL SANNIO 2 15,00 20,00 j 16 30 18 80 3 12,80 19,00 GALLUCCIO 1 13*30 18*80 LIBERI 1 13,30 18,80 BERGAMO PIETRAMELARA 1 13,30 18,80 1 8 00 1700 PIETRAVAIRANO 1 13,30 18,80 CASTEL CAMPAGNANO 1 14,30 18,80 BOLOGNA CASTEL DI SASSO 1 14,30 18,80 MARZANO Appi ° 1 14,30 18,80 1 12,50 14,80 PONTELATONE 1 14,30 18,80 SAN POTITO SANNITICO 1 14,30 18,80 BRESCIA VAIRANO PATENORA 1 14,30 18,80 1 11,80 17,80 ARIENZO 1 15,30 18,50 2 12 50 16 50 SAN FELICE A CANCELLO 1 15,30 18,50 SESSA AURUNCA 1 15,30 18,80 VÃ ARONE 2 12,00 17,30 BELLONA 1 17,30 18,50 3 9,50 16,30 CERVINO 1 17,30 18,50 SARDONE RIVIERA 3 8,00 16,30 FALCIANO DEL MASSICO 1 17,30 18,50 »IRMIONE 3 8,00 16,30 GIANO VETUSTO 1 17,30 18,50 11 . 7. 92 Official Journal of the European Communities No L 192/45 ( 1 ) (2) (3) (4) PIGNATARO MAGGIORE 1 17,30 18,50 SAN PRISCO 1 17,30 18,50 SANTA MARIA A VICO 1 17,30 18,50 SPARANISE 1 17,30 18,50 2 12,00 19,50 ALVIGNANO 2 13,00 19,50 CAIANELLO 2 13,00 19,50 CAPRIATI A VOLTURNO 2 13,00 19,50 FONTEGRECA 2 13,00 19,50 FORMICOLA 2 13,00 19,50 GIOIA SANNITICA 2 13,00 19,50 PIEDIMONTE MATESE 2 13,00 19,50 RAVISCANINA 2 13,00 19,50 RUVIANO 2 13,00 19,50 SAN PIETRO INFINE 2 13,00 19,50 TORA E PICCILLI 2 13,00 19,50 CASTELLO DEL MATESE 2 14,00 19,30 CELLOLE 2 14,00 19,50 CURTI 2 14,00 19,30 ROCCA D'EVANDRO 2 14,00 19,30 SANTA MARIA CAPUA VETERE 2 14,00 19,50 CAIAZZO 2 15,00 19,50 MONDRAGONE 2 15,00 19,50 PIANA DI MONTE VERNA 2 15,00 19,50 CAPUA 2 16,00 19,30 CASAGIOVE 2 16,00 19,30 CASAPULLA 2 16,00 19,30 CASERTA 2 16,00 19,30 CASTEL MORRONE 2 16,00 19,30 CATANIA 1 25,30 19,30 BELPASSO 1 26,50 19,30 RAMACCA 1 26,50 19,30 2 20,80 18,00 PALAGONIA 2 21,50 18,00 3 16,00 17,30 CATANZARO 1 42,80 20,50 FILADELFIA 1 37,80 20,30 FRANCICA . 1 37,80 20,30 FEROLETO ANTICO 1 40,30 20,50 PIANOPOLI 1 40,30 20,50 2 31,50 20,00 CESSANITI 2 29,80 20,00 ROMBIOLO 2 29,80 20,00 SAN MANGO D'AQUINO 2 29,80 20,00 CERVA 2 32,30 20,00 GASPERINA 2 32,30 20,00 MONTAURO 2 32,30 20,00 MONTEPAONE 2 32,30 20,00 MONTEROSSO CALABRO 2 32,30 20,00 SAN FLORO 2 32,30 20,00 SATRIANO 2 32,30 20,00 STALETTI 2 32,30 20,00 FRANCAVILLA ANGITOLA 2 33,50 20,30 PALERMITI 2 33,50 20,30 PETRIZZI 2 33,50 20,30 SANT'ANDREA APOSTOLO DELLO IONIO 2 33,50 20,30 SETTINGIANO 2 33,50 20,30 AMARONI 2 36,00 20,50 NOCERA TIRINESE 2 36,00 20,50 SQUILLACE 2 36,00 20,50 VALLEFIORITA 2 36,00 20,50 ( 1 ) (2) (3) (4) 3 31,30 20,30 BRIATICO 3 27,50 20,00 FILOGASO 3 27,50 20,00 MILETO 3 29,30 20,00 ANDALI 3 30,00 20,00 LIMBADI 3 30,00 20,00 SAN NICOLA DA CRISSA 3 30,00 20,00 GIZZERIA 3 33,80 20,50 4 25,80 20,30 SPILINGA 4 21,80 20,00 STEFANACONI 4 21,80 20,00 AMATO 4 24,00 20,30 CARFIZZI 4 24,00 20,30 CASTELSILANO 4 24,00 20,30 DRAPIA 4 24,00 20,30 FILANDARI 4 24,00 20,30 IONADI 4 24,00 20,30 ISCA SULLO IONIO 4 24,00 20,30 MARCELLINARA 4 24,00 20,30 MIGLIERINA 4 24,00 20,30 PARGHELIA 4 24,00 20,30 PETRONÃ 4 24,00 20,30 PIZZO 4 24,00 20,30 RICADI 4 24,00 20,30 SAN COSTANTINO CALABRO 4 24,00 20,30 SAN GREGORIO D'IPPONÃ 4 24,00 20,30 SAN PIETRO APOSTOLO 4 24,00 20,30 SAN SOSTENE 4 24,00 20,30 SAN VITO SULLO IONIO 4 24,00 20,30 SERRASTRETTA 4 24,00 20,30 TROPEA 4 24,00 20,30 VIBO VALENTIA 4 24,00 20,30 ZACCANOPOLI 4 24,00 20,30 ZAMBRONE 4 24,00 20,30 ZUNGRI 4 24,00 20,30 CARAFFA DI CATANZARO 4 26,50 20,30 CIRÃ  MARINA 4 26,50 20,30 CORTALE 4 26,50 20,30 COTRONEI 4 26,50 20,30 . GAGLIATO 4 26,50 20,30 GEROCARNE 4 26,50 20,30 GIRIFALCO 4 26,50 20,30 JACURSO 4 26,50 20,30 SORIANO CALABRO 4 26,50 20,30 ZAGARISE 4 26,50 20,30 BADOLATO 4 27,80 20,50 CATANZARO 4 27,80 20,50 GUARDAVALLE 4 27,80 20,50 ROCCA DI NETO 4 27,80 20,50 ROCCABERNARDA 4 27,80 20,50 SELLIA MARINA 4 27,80 20,50 SIMERI CRICHI 4 27,80 20,50 SOVERATO 4 27,80 20,50 BORGIA 4 30,30 20,80 MESORACA 4 30,30 20,80 PETILIA POLICASTRO 4 30,30 20,80 5 18,50 19,80 ALBI 5 20,80 20,00 CARDINALE 5 20,80 20,00 CHIARAVALLE CENTRALE 5 20,80 20,00 FOSSATO SERRALTA 5 20,80 20,00 MAGISANO 5 20,80 20,00 NARDODIPACE 5 20,80 20,00 PALLAGORIO 5 20,80 20,00 PENTONE 5 20,80 20,00 PLATANIA 5 ' 20,80 . 20,00 SAVELLI 5 20,80 20,00 No L 192/46 Official Journal of the European Communities 11 . 7 . 92 ( 1 ) (2) (3) (4) TAVERNA 5 20,80 20,00 UMBRIATICO 5 20,80 20,00 VERZINO 5 20,80 20,00 CIRÃ  5 23,30 20,00 CRUCOLI 5 23,30 20,00 FALERNA 5 23,30 20,00 TIRIOLO 5 24,50 20,30 CHIETI 1 8,00 18,50 2 12,80 19,00 ALTINO 2 13,30 19,30 GUARDIAGRELE 2 14,80 19,00 SANTÃ USANIO DEL SANGRO 2 14,80 19,00 3 20,30 18,80 CASTEL FRENTANO 3 1.9,30 18,30 MONTEODORISIO 3 19,30 18,30 ATESSA 3 19,80 18,50 SCERNI 3 19,80 18,50 BUCCHIANICO 3 21,80 18,50 CHIETI 3 21,80 18,50 ORSOGNA 3 23,30 18,50 4 24,80 18,50 ROCCA SAN GIOVANNI 4 21,30 18,50 FRANCAVILLA AL MARE 4 21,80 18,80 FRISA 4 21,80 18,80 MIGLIANICO 4 21,80 18,80 MOZZAGROGNA 4 21,80 18,80 RIPA TEATINA 4 21,80 18,80 SAN VITO CHIETINO 4 21,80 18,80 SANTA MARIA IMBARO 4 21,80 18,80 TREGLIO 4 21,80 18,80 FOSSACESIA 4 23,30 18,50 LANCIANO 4 23,30 18,50 VASTO 4 23,80 18,00 CASALBORDINO 4 24,30 18,30 ORTONA 4 24,30 18,30 TORINO DI SANGRO 4 24,30 18,30 COMO 1 10,00 17,30 COSENZA 1 34,30 20,80 CASSANO ALLO IONIO 1 35,50 20,80 CORIGLIANO .CALABRO 1 48,00 20,80 ROSSANO 1 48,00 20,80 2 30,80 20,80 TERRANOVA DA SIBARI 2 32,00 20,80 3 21,00 20,50 ROCCA IMPERIALE 3 17,00 20,80 ALTOMONTE 3 22,30 20,50 CERCHIARA DI CALABRIA 3 22,30 20,50 SANTA SOFIA D'EPIRO 3 22,30 20,80 BISIGNANO 3 27,30 20,80 COSENZA 3 27,30 20,80 FIRMO 3 27,30 20,80 FRANCAVILLA MARITTIMA 3 27,30 20.80 FRASCINETO 3 27,30 20,80 LUZZI 3 27,30 20,80 MONTALTO UFFUGO 3 27,30 20,80 RENDE 3 27,30 20,80 SAN BASILE 3 27,30 20,80 CASTROVILLARI 3 28,50 20,80 ROGGIANO GRAVINA 3 28,50 20,80 SAN LORENZO DEL VALLO 3 28,50 20,80 (1 ) (2) (3) (4) SAN MARCO ARGENTANO 3 28,50 20,80 SARACENA 3 28,50 20,80 SPEZZANO ALBANESE 3 28,50 20,80 TARSIA 3 28,50 20,80 4 21,50 20,50 ACQUAPPESA 4 17,50 20,80 AIETA 4 17,50 20,80 PLATACI 4 17,50 20,80 ACRI 4 27,80 20,80 AIELLO CALABRO 4 27,80 20,80 CALOPEZZATI 4 27,80 20,80 CALOVETO 4 27,80 20,80 CARIATI 4 27,80 20,80 CROPALATI 4 27,80 20,80 MANDATORICCIO 4 27,80 20,80 PALUDI 4 27,80 20,80 PIETRAPAOLA 4 27,80 20,80 SCALA COELI 4 27,80 20,80 SERRA D'AIELLO 4 27,80 20,80 5 20,50 20,50 FIUMEFREDDO BRUZIO 5 16,50 20,80 6 13,00 20,80 CAMPANA 6 17,00 20,50 FAGNANO CASTELLO 6 17,00 20,50 LAGO 6 17,00 20,50 MALITO 6 17,00 20,50 MALVITO 6 17,00 20,50 MOTTAFOLLONE 6 17,00 20,50 PEDIVIGLIANO 6 17,00 20,50 PIETRAFITTA 6 17,00 20.50 ROVITO 6 17,00 20.50 SAN GIOVANNI IN FIORE 6 17,00 20,50 SAN SOSTI 6 17,00 20,50 SCIGLIANO 6 17,00 20,50 TREBISACCE 6 17,00 20,50 TRENTA 6 17,00 20,50 LONGOBUCCO 6 23,30 20,80 ENNA 1 17,30 20,00 FIRENZE 1 8,50 18,30 VAGLIA 1 9,80 18,50 VAIANO ! 9,80 18,50 2 9,50 18,50 CALENZANO 2 10,00 18,50 MONTEMURLO 2 10,00 18,50 3 11,30 18,80 CARMIGNANO 3 9,30 18,50 FOGGIA 1 32,30 18,30 CHIEUTI 1 28,30 19,00 2 25,00 20,50 . CARPINO 2 30,30 20,30 3 14,00 20,00 BICCARI 3 15,00 20,00 FOGGIA ' 3 15,80 19,80 SANNICANDRO GARGANICO 3 16,50 20,30 VOLTURNINO 3 16,50 20,30 CASALNUOVO MONTEROTARO 3 16,80 19,80 CASTELNUOVO DELLA DAUNIA 3 16,80 19,80 PIETRAMONTECORVINO 3 16,80 19,80 LUCERA 3 17,80 20,00 CÃSALVECCHIO DI PUGLIA 3 18,30 20,00 11 . 7. 92 Official Journal of the European Communities No L 192/47 ( 1 ) (2) (3) (4) DELICETO 3 18,30 20,00 APRICENA 3 19,30 20,30 LESINA 3 19,30 20,30 POGGIO IMPERIALE 3 19,30 20,30 TROLA 3 19,50 19,80 CAGNANO VARANO 3 21,30 20,30 STORNARA 3 22,00 20,00 STORNARELLA 3 22,00 20,00 SAN FERDINANDO DI PUGLIA 3 25,80 20,50 TRINITAPOLI 3 25,80 20,50 CERIGNOLA 3 27,00 20,50 4 12,30 20,00 ASCOLI SATRIANO 4 13,30 20,00 BOVINO 4 13,30 20,00 CARLANTINO 4 13,30 20,00 CELENZA VALFORTORE 4 13,30 20,00 ORDONA 4 17,30 19,50 ORTA NOVA 4 17,30 19,50 5 12,80 20,00 MANFREDONIA 5 13,50 19,80 MATTINATA 5 19,00 20,30 FORLÃ  1 13,30 18,00 FROSINONE 1 6,30 17,30 2 6,30 19,80 3 5,30 18,80 4 5,00 20,00 5 3,00 20,30 6 5,80 21,00 7 5,30 19,50 GENOVA 1 · 4,80 21,50 GROSSETO 1 13,50 20,30 SEMPRONIANO 1 14,50 20,50 2 8,00 17,80 3 11,30 19,00 PITIGLIANO 3 9,30 18,30 4 10,00 18,50 IMPERIA 1 7,30 23,30 CAMPOROSSO 1 5,00 23,30 AURIGO 1 5,80 23,30 CESIO 1 5,80 23,30 TAGGIA 1 5,80 23,30 VENTIMIGLIA 1' 5,80 23,30 AQUILA DI ARROSCIA 1 6,50 23,30 BORGHETTO D'ARROSCIA 1 8,00 23,30 RANZO 1 8,00 23,30 VESSALICO 1 8,00 23,30 2 3,30 23,30 APRICALE 2 4,00 23,30 CASTEL VITTORIO 2 4,00 23,30 CASTELLARO 2 4,00 23,30 CERIANA 2 4,00 23,30 MONTALTO LIGURE 2 4,00 23,30 OLIVETTA5 SAN MICHELE 2 4,00 23,30 ( 1 ) (2) (3) (4) PERINALDO 2 4,00 23,30 PIEVE DI TECO 2 4,00 23,30 PIGNA 2 4,00 23,30 POMPEIANA 2 4,00 23,30 ROCCHETTA NERVINA 2 4,00 23,30 TERZORIO 2 4,00 23,30 AIROLE 2 5,50 23,30 BADALUCCO 2 5,50 23,30 ISOLABONA 2 5,50 23,30 ISERNIA 1 9,00 20,80 L'AQUILA 1 10,30 19,30 2 11,30 20,80 3 11,30 18,80 LA SPEZIA 1 6,30 18,80 LEVANTO . 2 5,80 19,00 2 6,00 19,50 3 5,50 18,80 LATINA 1 14,50 19,00 2 9,00 18,80 FORMIA 2 7,80 19,00 LEÃ OLA 2 7,80 19,00 3 7,80 19,00 CAMPODIMELE 3 7,30 19,00 GAETA 3 7,30 19,00 PONTINIA 3 7,30 19,00 PONZA 3 7,30 19,00 SABAUDIA 3 7,30 19,00 SAN FELICE CIRCEO 3 7,30 19,00 SANTI COSMA E DAMIANO 3 7,30 19;00 SPERLONGA 3 7,30 19,00 VENTOTENE 3 7,30 19,00 MINTURNO 3 8,50 18,80 LECCE 1 19,00 19,00 SANTA CESAREA TERME 1 16,30 19,30 ZOLLINO 1 16,30 19,30 BOTRUGNO 1 21,50 19,00 SAN CASSIANO 1 21,50 19,00 CORIGLIANO D'OTRANTO 1 21,50 19,30 MAGLIE 1 21,80 19,30 MINERVINO DI LECCE 1 22,50 19,00 CASTRI DI LECCE 1 25,30 19,30 2 20,50 19,00 POGGIARDO 2 17,80 19,30 NOVOLI 2 18,50 19,00 ARNESANO 2 21,30 18,80 GUAGNANO 2 21,30 18,80 MONTERONI DI LECCE 2 21,30 18,80 NOCIGLIA 2 23,00 19,00 CANNOLE 2 23,30 19,30 CARMIANO 2 24,00 19,00 SCORRANO 2 26,50 19,50 CARPIGNANO SALENTINO 2 26,80 19,00 STERNATIA 2 26,80 19,30 ANDRANO 2 28,00 19,00 CAPRARICA DI LECCE 2 28,00 19,00 11 . 7 . 92No L 192/48 Official Journal of the European Communities ( 1 ) (2) (3) (4) 3 31,00 19,30 SAN CESARIO DI LECCE 3 19,80 19,30 SAN PIETRO IN LAMA 3 19,80 19,30 LEQUILE 3 22,50 19,00 MELENDUGNO 3 26,00 19,30 VERNOLE 3 26,30 19,00 ALESSANO 3 26,50 19,50 CASTRIGNANO DEL CAPO 3 28,50 19,50 CAVALLINO 3 28,80 19,30 CALIMERA 3 29,00 19,30 VEGLIE 3 29,50 19,00 SALICE SALENTINO 3 30,80 18,80 TREPUZZI 3 31,50 19,30 SQUINZANO , 3 33,30 18,80 4 28,00 19,00 SAN DONATO DI LECCE 4 24,50 19,00 ORTELLE 4 25,30 19,30 CORSANO 4 28,50 19,50 MIGGIANO 4 28,50 19,50 MONTESANO SALENTINO 4 28.50 19.50 MORCIANO DI LEUCA 4 28,50 19,50 PATU 4 28,50 19,50 SALVE 4 28.50 19,50 SPECCHIA 4 28,50 19,50 OTRANTO 4 29,00 19,30 LECCE 4 31,00 19,30 SURBO 4 31,00 19,30 GAGL1ANO DEL CAPO 4 31,30 19,30 COPERTINO 4 31,50 19,00 CAMPI SALENTINA 4 32,80 18,80 LEVERANO 4 32,80 18,80 ALEZIO 4 33,00 19,30 SANNICOLA 4 33,00 19,30 CASARANO 4 34,00 19,50 RUFFANO 4 34,00 19,50 SUPERSANO 4 34,00 19,50 GALLIPOLI 4 35,50 19,30 LIZZANELLO 4 35,80 19,00 TAURISANO 4 36,50 19,50 UGENTO 4 36,50 19,30 PRESICCE 4 37,50 19,50 ACQUARICA DEL CAPO 4 37,80 19,30 5 31,30 19,00 SOLETO 5 30,50 19,30 COLLEPASSO 5 33,80 19,50 SOGLIANO CAVOUR 5 34,00 19,30 CUTROFIANO 5 38,50 19,30 LIVORNO 1 13,30 19,30 2 16,80 19,80 3 14,30 19,00 4 12,00 18,00 LUCCA 1 9,30 18,80 MACERATA 1 15,00 19,50 MANTOVA 1 8,00 16,00 MASSA , CARRARA 1 9,50 19,30 2 5,50 20,00 ( 1 ) (2) (3) (4) MATERA 1 9,80 23,30 2 17,00 22,00 3 11,80 23,00 MESSINA 1 21,80 21,50 PAGLIARA 1 23,00 22,00' 2 19,00 22,00 LIBRIZZI 2 17,00 21,80 GIOIOSA MAREA 2 20,30 23,00 3 18,30 22,50 TAORMINA 3 19,50 23,50 4 17,00 22,50 5 16,00 21,30 FRANCAVILLA DI SICILIA 5 17,30 22,30 6 14,50 20,00 7 12,30 22,00 8 10,00 20,30 9 11,00 22,80 NAPOLI 1 14,50 18,80 ANACAPRI , 1 12,80 18,80 CAPRI 1 12,80 18,80 PROCIDA 1 12,80 18,80 2 10,80 18,50 3 10,50 18,30 NUORO 1 10,30 19,30 ARITZO 1 10,80 19,50 ATZARA 1 10,80 19,50 AUSTIS 1 10,80 19,50 BELVI 1 10,80 19,50 BITTI 1 10,80 19,50 BUDONI 1 10,80 19,50 DESULO 1 10,80 19,50 DORGALI 1 10,80 19,50 2 11,30 20,00 ORISTANO 1 20,30 17,50 ABBASANTA 1 20,30 17,80 AIDOMAGGIORE 1 20,30 17,80 BONARCADO 1 20,30 17,80 BORONEDDU 1 20,30 17,80 CUGLIERI 1 20,30 17,80 GHILARZA 1 20,30 17,80 NORBELLO 1 20,30 17,80 PAULILATINO 1 20,30 17,80 SANTU LUSSURGIU 1 20,30 17,80 SCANO DI MONTIFERRO 1 20,30 17,80 SEDILO 1 20,30 17,80 SENEGHE 1 20,30 17,80 SENNARIOLO 1 20,30 17,80 SODDI . 1 20,30 17,80 SORRADILE ' 1 20,30 17,80 TADASUNI 1 20,30 17,80 TRESNURAGHES 1 20,30 17,80 11 . 7 . 92 Official Journal of the European Communities ' No L 192/49 ( 1 ) (2) (3) (4) 2 18,80 17,50 ALLAI 2 19,50 17,80 ARDAULI 2 19,50 17,80 BIDONI 2 19,50 17,80 BUSACHI 2 19,50 17,80 FORDONGIANUS 2 19,50 17,80 NEONELI 2 19,50 17,80 NUGHEDU SANTA VITTORIA 2 19,50 17,80 RUINAS 2 19,50 17,80 SAMUGHEO 2 19,50 17,80 SIAMANNA 2 19,50 17,80 SIAPICCIA 2 19,50 17,80 ULA TIRSO , 2 19,50 17,80 VILLAURBANA 2 19,50 17,80 PADOVA 1 13,00 17,50 PALERMO 1 23,00 23,30 FICARAZZI 1 18,00 23,30 MONTELEPRE 1 19,00 23,00 ALTAVILLA MILICIA 1 21,80 21,80 PARTINICO 1 24,00 23,30 2 17,50 22,30 LERCARA FRIDDI 2 13,50 21,50 PETRALIA SOTTANA 2 13,50 21,50 TORRETTA 2 13,50 21,50 BOLOGNETTA 2 15,00 22,00 GIARDINELLO 2 15,00 22,00 GIULIANA 2 15,00 22,00 CASTELBUONO 2 16,00 21,80 ALIA 2 16,30 21,00 BISACQUINO 2 16,30 21,00 CHIUSA SCLAFANI 2 16,30 21,00 CORLEONE 2 16,30 21,00 SAN MAURO CASTELVERDE 2 16,30 21,00 . MONREALE 2 18,50 22,50 3 10,30 19,30 ALIMENA 3 11,50 20,50 POLIZZI GENEROSA 3 11,50 20,50 POLLINA 3 12,80 19,50 VILLABATE 3 13,30 20,30 CAPACI 3 . 18,30 20,30 PERUGIA 1 15,30 18,30 2 12,80 20,30 3 11,50 21,00 4 10,80 21,00 PESARO 1 14,30 19,50 2 11,50 19,30 3 5,30 18,80 BARCHI 3 5,80 18,80 FOSSOMBRONE 3 5,80 18,80 FRATTE ROSA 3 5,80 18,80 ISOLA DEL PIANO 3 5,80 18,80 SANT'IPPOLITO 3 5,80 18,80 PESCARA 1 6,30 18,80 2 11,30 18,00 3 19,00 18,00 4 18,80 18,80 ( 1 ) (2) (3) (4) PISA 1 7,80 19,30 2 7,80 18,00 3 8,00 18,00 4 8,30 20,30 5 7,50 19,30 6 7,80 17,30 PISTOIA 1 9,30 18,80 2 9,00 18,80 3 10,50 18,50 4 11,50 19,00 5 8,50 19,30 PESCIA 5 8,30 19,50 PITEGLIO 5 8,30 19,50 UZZANO 5 8,30 19,50 POTENZA 1 21,50 20,50 2 19,80 20,30 3 16,30 17,80 4 12,80 16,80 RAGUSA 1 18,30 19,80 ISPICA 1 20,30 19,80 MODICA 1 20,30 19,80 2 13,80 19,80 POZZALLO 2 13,80 19,80 SCICLI 2 i 5,80 19,80 RAVENNA 1 9,00 15,00 REGGIO CALABRIA 1 91,00 19,00 MELICUCCO 1 53,80 19,30 CITTANOVA 1 58,50 19,00 TERRANOVA SAPPO MINULIO 1 58,50 19,00 SAN FERDINANDO 1 58,80 19,30 TAURIANOVA 1 63,50 19,30 ROSARNO 1 70,50 19,30 2 44,00 19,50 GALATRO 2 47,00 19,30 SAN PIETRO DI CARIDA 2 47,00 19,30 SERRATA 2 47,00 19,30 ANOIA 2 47,30 19,50 CINQUEFRONDI 2 49,00 19,50 MAROPATI 2 49,00 19,50 FEROLETO DELLA CHIESA 2 50,30 19,30 CANDIDONI 2 52,00 . 19,30 LAUREANA DI BORRELLO 2 52,00 19,30 3 44,80 19,30 BAGNARA CALABRA 3 43,00 19,50 SCIDO 3 46,50 19,30 SANTA CRISTINA D'ASPROMONTE 3 49,50 19,00 VARAPODIO 3 49,50 19,00 COSOLETO 3 49,80 19,30 DELIANUOVA 3 49,80 19,30 PALMI 3 49,80 19,30 MOLOCHIO 3 54,50 19,00 OPPIDO MAMERTINA 3 54,80 19,50 No L 192/50 Official Journal of the European Communities 11 . 7. 92 ( 1 ) (2) (3) (4) 4 41,00 20,00 LAGANADI 4 38,50 20,00 REGGIO DI CALABRIA 4 38,50 20,00 BENESTARE 4 42,80 20,50 CARERI 4 42,80 20,50 MELITO DI PORTO SALVO 4 42,80 20,50 SAN ROBERTO 4 42,80 20,50 BAGALADI 4 46,00 20,00 SAN LORENZO 4 46,00 20,00 MONTEBELLO IONICO 4 49,30 20,30 PLATI 4 49,30 20,30 SAN LUCA 4 49,30 20,30 5 35,00 20,50 BOVA 5 30,80 20,00 CARAFFA DEL BIANCO 5 30,80 20,00 CASIGNANA 5 30,80 20,00 PORTIGLIOLA 5 30,80 20,00 ROCCAFORTE DEL GRECO 5 30,80 20,00 ROGHUDI 5 30,80 20,00 SANT'AGATA DEL BIANCO 5 30,80 20,00 SAN'ILARIO DELLO IONIO 5 30,80 20,00 STAITI 5 30,80 20,00 CARDETO 5 38,30 20,00 MOTTA SAN GIOVANNI 5 38,30 20,00 6 30,80 20,30 GERACE 6 35,00 20,80 MAMMOLA 6 35,00 20,80 7 33,00 20,80 MARTONE 7 28,80 20,30 PLACANICA 7 28,80 20,30 RIACE 7 28,80 20,30 SAN GIOVANNI DI GERACE 7 28,80 20,30 RIETI 1 ^ 4,00 20,50 2 10,50 21,50 3 13,50 21,30 FARA IN SABINA 3 16,00 21,30 POGGIO NATIVO 3 16,00 21,30 ROMA 1 8,30 18,80 ARDEA 1 9,80 17,50 2 12,50 16,50 3 18,80 20,50 SALERNO 1 9,80 20,30 CALVANICO 1 10,80 20,30 FISCIANO 1 10,80 20,30 CETARA 1 13,00 20,30 CASTIGLIONE DEL GENOVESI 1 14,50 20,30 PADULA 1 14,50 20,30 SCAFATI 1 14,50 20,30 BUONABITACOLO 1 15,50 20,30 SASSANO 1 15,50 20,30 2 18,50 20,50 CAVA DE' TIRRENI 2 12,80 20,50 PRAIANO 2 12,80 20,50 SANT'EGIDIO DEL MONTE ALBINO 2 12,80 20,50 SCALA 2 12,80 20,50 TRAMONTI 2 12,80 20,50 ROCCAPIEMONTE 2 13,80 20,50 SALERNO 2 13,80 20,50 CASALBUONO . 2 17.50 20.50 ( 1 ) (2) (3) (4) CASTELNUOVO DI CONZA 2 17,50 20,50 COLLIANO 2 17,50 20,50 GIFFONI SEI CASALI 2 17,50 20,50 LAVIANO 2 17,50 20,50 POLLA 2 17,50 20,50 SAN CIPRIANO PICENTINO 2 17,50 20,50 SAN PIETRO AL TANAGRO 2 17,50 20,50 SANT'ARSENIO 2 17,50 20,50 SANTOMENNA 2 17,50 20,50 SARNO 2 17,50 20,50 VALVA 2 17,50 20,50 LAURITO 2 20,50 19,80 LAURINO 2 21,80 20,50 CASAL VELINO 2 23,80 19,80 PERITO 2 23,80 19,80 SANZA 2 23,80 19,80 3 19,80 20,50 ANGRI 3 14,00 20,50 BARONISSI 3 14,00 20,50 PAGANI 3 14,00 20,50 PONTECAGNANO FAIANO 3 14,00 20,50 RAVELLO 3 15,50 20,50 ALBANELLA 3 18,80 20,50 CONTURSI TERME 3 18,80 20,50 GIFFONI VALLE PIANA 3 18,80 20,50 LUSTRA 3 18,80 20,50 MONTECORVINO PUGLIANO 3 18,80 20,50 OLEVANO SUL TUSCIANO 3 18,80 20,50 PETINA 3 18,80 20,50 RICIGLIANO 3 18,80 20,50 SALVITELLE 3 18,80 20,50 SAN GREGORIO MAGNO 3 18,80 20,50 SICIGNANO DEGLI ALBURNI 3 22,50 20,30 SAPRI 3 24,00 19,80 ALFANO 3 25,00 19,80 CASTELNUOVO CILENTO 3 25,00 19,80 PERTOSA 3 25,00 19,80 ROFRANO 3 25,00 19,80 SALENTO . '3 25,00 19,80 STELLA CILENTO 3 25,00 19,80 STIO 3 25,00 19,80 4 27,50 19,50 CORBARA 4 16,50 20,30 NOCERA SUPERIORE 4 16,50 20,30 CASALETTO SPARTANO 4 21,30 20,30 OLIVETO CITRA 4 21,30 20,30 SAN VALENTINO TORIO 4 21,30 20,30 CASTEL SAN LORENZO 4 22,30 20,30 CONTRONE 4 22,30 20,30 GIUNGANO 4 22,30 20,30 SAN MAURO CILENTO 4 22,30 20,30 SERRAMEZZANA 4 22,30 20,30 SESSA CILENTO 4 25,50 20,30 CASELLE IN PITTARI 4 26,50 19,50 ISPANI 4 35,50 20,00 CERASO 4 39,30 19,80 5 46,00 20,00 TORRACA 5 37,00 19,50 TORTORELLA ' 5 37,00 19,50 CUCCARO VETERE 5 38,00 19,50 MONTANO ANTILIA 5 38,00 19,50 SAN MAURO LA BRUCA 5 38,00 19,50 CANNALONGA 5 47,00 20,00 CELLE DI BULGHERIA 5 47,00 20,00 FUTANI 5 47,00 20,00 ASCEA 5 49,80 19,80 NOVI VELIA 5 49,80 19,80 11 . 7. 92 Official Journal of the European Communities No L 192/51 ( 1 ) (2) (3) (4) PISCIOTTA 5 49,80 19,80 VALLO DELLA LUCANIA 5 49,80 19,80 SASSARI 1 15,30 19,30 2 14,30 19,30 3 13,80 19,30 SAVONA 1 5,50 22,50 SIENA 1 10,50 20,00 2 8,00 19,00 SIRACUSA 1 19,80 20,00 BUCCHERI 1 20,00 20,00 2 15,50 20,00 3 20,50 20,00 FRANCOFONTE 3 20,30 20,00 4 28,30 19,80 5 21,30 19,80 NOTO 5 22,50 19,50 ROSOLINI 5 22,50 19,50 AVOLA 5 25,50 19,80 TARANTO 1 21,00 18,80 2 30,50 19,00 AVETRANA 2 32,50 19,00 MANDURIA 2 32,50 19,00 3 27,30 19,00 MONTEMESOLA 3 29,00 19,50 CASTELLANETA 3 30,50 18,80 MASSAFRA 3 30,50 18,80 GROTTAGLIE . 3 32,00 19,30 4 32,00 18,50 5 33,80 19,00 FAGGIANO 5 32,00 18,50 TERAMO 1 6,00 19,50 2 13,50 18,80 3 18,50 18,00 CASTIGLIONE MESSER RAIMONDO 3 15,50 18,30 MONTEFINO 3 15,50 18,30 TERNI 1 9,50 19,30 TRAPANI 1 24,50 21,00 ERICE I 22,30 20,30 SAN VITO LO CAPO 1 22,30 20,30 2 16,50 18,80 PARTANNA 2 17,00 19,00 3 15,50 19,00 ( 1 ) (2) (3) (4) MAZARA DEL VALLO 3 15,80 19,80 ' MARSALA 3 16,00 19,30 4 15,30 22,50 5 15,50 21,50 CUSTONACI 5 14,30 20,50 VITA 5 14,30 20,50 SANTA NINFA 5 14,80 20,80 BUSETO PALIZZOLO 5 17,00 21,50 SALAPARUTA 5 17,00 21,50 SALEMI 5 17,00 21,50 6 15,30 17,80 TRENTO 1 .8,50 20,30 TREVISO 1 11,30 18,00 TRIESTE 1 12,50 20,50 VERONA 1 11,30 17,80 BADIA CALAVENA 1 14,80 17,80 BRENTINO BELLUNO 1 14,80 17,80 CALDIERO 1 14,80 17,80 CAZZANO DI TRAMIGNA 1 14,80 17,80 COLOGNOLA AI COLLI . 1 14,80 17,80 FUMANE 1 14,80 17,80 GREZZANA 1 14,80 17,80 ILLASI 1 14,80 17,80 LAVAGNO 1 14,80 17,80 MARANO DI VALPOLICELLA 1 14,80 17,80 MEZZANE DI SOTTO 1 14,80 17,80 MONTECCHIA DI CROSARA 1 14,80 17,80 MONTEFORTE D'ALPONE 1 14,80 17,80 NEGRAR 1 14,80 17,80 RONCA 1 14,80 17,80 SAN BONIFACIO 1 14,80 17,80 SAN GIOVANNI ILARIONE 1 14,80 17,80 SAN MARTINO BUON ALBERGO 1 14,80 17,80 SAN MAURO DI SALINE 1 14,80 17,80 SAN PIETRO IN CARLANO 1 14,80 17,80 SANT'AMBROGIO DI VALPOLICELLA 1 14,80 17,80 SOAVE 1 14,80 17,80 TREGNAGO 1 14,80 17,80 VERONA 1 14,80 17,80 VESTENANOVA 1 14,80 17,80 2 12,00 18,00 BRENZONE 2 13,50 18,30 MALCESINE 2 13,50 18,30 SAN ZENO DI MONTAGNA 2 13,50 18,30 TORRI DEL BENACO 2 13,50 18,30 VICENZA 1 16,80 19,80 VITERBO 1 10,50 15,80 2 15,30 17,00 3 12,50 14,50 4 17,30 16,00 5 19,50 15,00 6 34,80 14,80 ,